Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 03, 2019

The Court of Appeals hereby passes the following order:

A20A0462. WARREN DOUGLAS RODGERS v. THE STATE.

      In 2015, Warren Douglas Rodgers entered a negotiated plea to criminal attempt
to commit a felony and three counts of aggravated battery and was sentenced to 50
years, with 25 to serve in confinement. In July 2019, Rodgers filed his “Motion to
Vacate Void Plea,” which the trial court denied on August 9, 2019. Rodgers filed his
notice of appeal therefrom on September 23, 2019. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Rodgers’s notice of appeal, which was filed
45 days after entry of the trial court’s order, is untimely. We thus lack jurisdiction to
consider this appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/03/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.